

	

		II

		109th CONGRESS

		1st Session

		S. 531

		IN THE SENATE OF THE UNITED STATES

		

			March 4, 2005

			Mr. Santorum (for

			 himself and Mr. Specter) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend the Agricultural Adjustment Act to exempt

		  certain identified varieties of tomatoes from agricultural marketing

		  orders.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Agricultural Marketing Success Act of

			 2005 or the AMS Act.

		2.Exemption of

			 certain identified varieties of tomatoes from agricultural marketing

			 ordersSection 8c(2) of the

			 Agricultural Adjustment Act (7 U.S.C. 608c(2)), reenacted with

			 amendments by the Agricultural Marketing Agreement Act of 1937, is amended by

			 adding at the end the following: No order issued pursuant to this

			 section shall be applicable to identified varieties of tomatoes produced in the

			 State of Florida under an identity preservation and biotechnology verification

			 program administered by the Secretary..

		

